         Case 2:18-cv-01310-MRH Document 58 Filed 12/04/18 Page 1 of 6



                           UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MICHAEL FLOOD, JR. and ALECIA
FLOOD, individually and as Parents and           CASE NO.: 2:18-cv-01310-MRH
Natural Guardians of T.F., a minor,

       Plaintiffs,                               HONORABLE MARK R. HORNAK
v.

GEORGE VILLEGAS, JR. and PAM
VILLEGAS, individually and as Parents and
Natural Guardians of MEGAN VILLEGAS;
DAVID and CHRISTY SHERK, individually
and as Parents and Natural Guardians of K.S.,
a minor; DAVID and CHRISTINE SEAMAN,
individually and as Parents and Natural
Guardians of C.S., a minor; CRIS and
KIMBERLY SALANCY, individually and as
Parents and Natural Guardians of E.S., a
minor; DAVID and LYNN REINA,
individually and as Parents and Natural
Guardians of H.R., a minor; SENECA
VALLEY SCHOOL DISTRICT; BUTLER
COUNTY DISTRICT ATTORNEY’S
OFFICE; and BUTLER COUNTY,
PENNSYLVANIA,

       Defendants.


           DEFENDANTS DAVID AND CHRISTY SHERK’S F.R.C.P. 12(b)(6)
                          MOTION TO DISMISS

       AND NOW, come Defendants, DAVID and CHRISTY SHERK, by and through their

attorneys, Jill Sinatra, Esq., and Gilliland Vanasdale Sinatra Law Office, LLC, and file the

following F.R.C.P. 12(b)(6) Motion to Dismiss:

1.     Plaintiffs filed this action for personal injuries on October 1, 2018 alleging ten (10)

Counts of negligence, civil conspiracy, defamation, malicious prosecution, invasion of privacy,
         Case 2:18-cv-01310-MRH Document 58 Filed 12/04/18 Page 2 of 6



intentional infliction of emotional distress, abuse of process, injurious falsehood and fraudulent

misrepresentation by eight (8) parents and four (4) of their children and Megan Villegas.

2.     Plaintiffs’ Complaint contains two (2) additional counts against The Seneca Valley

School District, Butler County District Attorney’s Office and Butler County, Pennsylvania.

3.     Defendants David and Christy Sherk (hereinafter Defendants Sherk), parents of minor

defendant, K.S., were sued for negligence in failing to supervise their daughter, K.S., failing to

teach her the difference between right and wrong and failing to teach the “Golden Rule.”

Complaint, ¶48.

                                      Factual Averments

4.     For the sake of judicial economy, Defendants Sherk hereby incorporate by reference the

recitation of the factual averments in Defendants David and Christine Seaman’s F.R.C.P.

12(b)(6) Motion and Brief in Support thereof (Documents 40 and 41) as if the same were set

forth at length herein.

5.     The averments involving the Defendants Sherk are as follows:

       a)      K.S. advised Megan Villegas and other pool employees of her (false) allegations

               regarding T.F., but she did not inform her parents. Complaint, ¶ 17;

       b)      On or about October 3, 2017, after she was overheard by a teacher telling other

               students that she had been sexually assaulted (she had still not related her false

               accusations to her parents), K.S. was called to the office of a Seneca Valley

               Intermediate High School Guidance Counselor, where K.S. falsely accused T.F.

               of sexual assault; Complaint, ¶19;

       c)      The Defendant parents negligently failed to supervise their children;

               negligently failed to teach them to refrain from falsely accusing another person



                                                2
         Case 2:18-cv-01310-MRH Document 58 Filed 12/04/18 Page 3 of 6



               of sexual assault; negligently failed to teach them the difference between right

               and wrong; negligently failed to teach them the “Golden Rule”; and David and

               Christine Seaman negligently failed to supervise the minors at their residence

               who consumed alcohol, became drunk and then lied about the conduct of T.F.

               The parents are also vicariously liable for the negligence of their children.

               Paragraph ¶ 48.

                                          Standard of Review

6.     For the sake of judicial economy, Defendants Sherk hereby incorporate by reference the

recitation of the factual averments in Defendants David and Christine Seaman’s F.R.C.P.

12(b)(6) Motion and Brief in Support thereof (Documents 40 and 41) as if the same were set

forth at length herein.

                                            Applicable Law

                                         Count II: Negligence

7.     Count II is the only count involving the Defendants Sherk and alleges that “[t]he

Defendant parents negligently failed to supervise their children; negligently failed to teach them

to refrain from falsely accusing another person of sexual assault; negligently failed to teach them

the difference between right and wrong; negligently failed to teach them the “Golden Rule”.

Complaint, ¶ 48.

8.     For the sake of judicial economy, Defendants Sherk hereby incorporate by reference the

recitation of the factual averments in Defendants David and Christine Seaman’s F.R.C.P.

12(b)(6) Motion and Brief in Support thereof (Documents 40 and 41) as if the same were set

forth at length herein.




                                                3
         Case 2:18-cv-01310-MRH Document 58 Filed 12/04/18 Page 4 of 6



9.     Plaintiffs’ Complaint contains no facts demonstrating Defendants Sherk had any

knowledge of their minor daughter, K.S., ever engaging in in any misconduct involving false

reports or allegations of any kind to authorities.

10.    Plaintiff’s Complaint contains no facts demonstrating Defendants Sherk ever received

notice their minor daughter, K.S. intended to engage in or was about to engage in any

misconduct, false reports or the like or that Defendants Sherk had any ability to exercise control

over their minor daughter, K.S. at the time the alleged misconduct was occurring.

11.    In fact, Plaintiff’s Complaint acknowledges in two separate paragraphs that K.S. never

informed her parents of the allegations she made against T.F. Complaint, ¶¶ 17; 19.

12.    Plaintiffs fail to plead sufficient facts giving rise to a duty of Defendants Sherk to

supervise or otherwise control their child and fail to state a claim upon which relief can be

granted and all claims against Defendants Sherk should be dismissed.          Further, given the

conclusory nature of Plaintiffs’ claims against Defendants Sherk and the lack of any connection

between the events described in the Complaint and Defendants Sherk, this Court should deny

any request by Plaintiffs to amend their Complaint.

       WHEREFORE these Defendants, David and Christy Sherk, respectfully request this

Honorable Court enter an Order dismissing the negligence count against them and dismissing

them as defendants in this action.




                                                     4
        Case 2:18-cv-01310-MRH Document 58 Filed 12/04/18 Page 5 of 6




                                   Respectfully submitted:

                                   GILLILAND VANASDALE SINATRA
                                   LAW OFFICE, LLC


Date: 12.4.18                      By: /s/JILL SINATRA
                                      JILL SINATRA, ESQUIRE
                                      PA I.D. No.: 95075
                                      1667 Route 228, Suite 300
                                      Cranberry Township, PA 16066
                                      Tel: (724) 741-0536
                                      Fax: (724) 741-0538
                                      jill@gvlawoffice.com

                                      Counsel for Defendants,
                                      David and Christy Sherk, individually and as
                                      Parents and Natural Guardians of K.S., a minor




                                      5
         Case 2:18-cv-01310-MRH Document 58 Filed 12/04/18 Page 6 of 6



                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 4th day of December, 2018, I have filed electronically the
foregoing Defendant’s David and Christy Sherk’s F.R.C.P. 12(b)(6) Motion to Dismiss
of using the CM/ECF system, which will automatically send email notification to the following
attorneys of record:

Craig L. Fishman, Esquire                   Marie Mille Jones, Esquire
Counsel for Plaintiffs                      Counsel for Butler County
                                            District Attorney’s Office
                                            and Butler County, Pennsylvania

Stephen J. Magley, Esquire                  Matthew M. Hoffman, Esquire
Counsel for David and                       Counsel for Seneca Valley School District
Christine Seamen, individually
and as parents and natural
guardians of C.S., a minor

S. Michael Streib, Esquire
Counsel for Chris and
Kimberly Salancy, individually
and as parents and natural
guardians of E.S., a minor

      The following person have been served via First Class U.S. Mail, postage pre-paid, this
 th
4 day of December, 2018:

David Reina                                 Lynn Reina
5A River Road                               103 Green Gables Manor
Pittsburgh, Pennsylvania 15238              Zelienople, Pennsylvania 15063
Individually and as parent and              Individually and as parent and
natural guardian of H.R., a minor           natural guardian of H.R., a minor

                                                    GILLILAND VANASDALE SINATRA
                                                    LAW OFFICE, LLC



                                               By: /s/ Jill D. Sinatra
                                                   Jill D. Sinatra, Esquire




                                                6
